                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



Dawn Brenner and Kathleen Brenner, as co-trustees
for the heirs and next of kin of Dylan Brenner,

              Plaintiffs,                              Case No. 18-cv-02383 (NEB/ECW)

       v.

Danielle Sue Asfeld, in her individual capacity,
Amanda Nowell, in her individual capacity,
Christina Leonard, in her individual capacity,
Janell Hussain, in her individual capacity,
Todd Leonard, in his individual and official capacities,
Rebecca Lucar, in her individual capacity,
Denny Russell, in his individual capacity,
Wes Graves, in his individual capacity,
James Rourke, in his individual capacity,
MEnD Correctional Care, PLLC, and Sherburne County,

              Defendants,


                              Declaration of Jeffrey S. Storms


       I, Jeffrey S. Storms, solemnly affirm as follows:

       1.     I am over 18 years old, and I am one of Plaintiffs’ attorneys in the above-

captioned matter.

       2.     I make this Declaration in support of Plaintiffs’ Motion to Compel

Discovery and for Other Relief from MEnD Correctional Care, PLLC and Todd Leonard,

M.D.

       3.     Attached hereto as Exhibit 1 is a true and correct copy of Plaintiffs’ First
Set of Combined Requests for Production of Documents to the MEnD Defendants.

       4.     Attached hereto as Exhibit 2 is a true and correct copy of December 9, 2019

email correspondence between Plaintiffs’ and the MEnD Defendants’ counsel.

       5.     Attached hereto as Exhibit 3 is a true and correct copy of June 22, 2020

email correspondence between the MEnD Defendants’ and Plaintiffs’ counsel. The

exhibit also contains a blown-up image of the item attached thereto for better readability.

       6.     I sent an email to defense counsel stating, in part, that Plaintiffs wished to

conduct an inspection of Brenner’s eMDs system, which was eventually scheduled for

August 14, 2020.

       7.     Attached hereto as Exhibit 4 is a true and correct copy of August 12, 2020

email correspondence between the MEnD Defendants’ and Plaintiffs’ counsel.

       8.     The Severe and Moderate Warnings images were contained in the MEnD

Defendants’ August 12, 2020 production of documents via the link contained in Exhibit

4.

       9.     The inspection revealed that Brenner’s eMDs file does not open with a

sticky note obstructing the Health Summary screen, which reflected Brenner’s current

problem of a suicide risk. This was captured via video.

       10.    Attached hereto as Exhibit 5 is a true and correct copy of portions of

August 26, 2020 and August 28, 2020 email correspondence between counsel for

Plaintiffs and the MEnD Defendants. Other aspects of that email string have been

excluded to protect the designation of confidential information in dispute.

       11.    Attached hereto as Exhibit 6 is a true and correct copy of an excerpt from
the deposition transcript of Diana VanDerBeek.

          12.   Attached hereto as Exhibit 7 is a true and correct copy of January 24, 2020

email correspondence from MEnD’s counsel to Plaintiffs’ counsel.

          13.   Attached hereto as Exhibit 8 is a true and correct copy of Plaintiffs’ 2nd

Amended Rule 30(b)(6) Notice to Defendant MEnD Correctional Care, PLLC.

          14.   Attached hereto as Exhibit 9 is a true and correct copy of the 30(b)(6)

Transcript of Dr. Leonard as designee. Note that the filed redacted version does not

contain the word index in order to more readily address the confidential designations.

          15.   Attached hereto as Exhibit 10 is a true and correct copy of an October 6,

2017 segregation notice for Dylan Brenner sent by Rebecca Lucar to Dr. Leonard and

others.

          16.   Attached hereto as Exhibit 11, are true and correct copies of letters

published at “Read the complaint letters filed after Beltrami County Jail inmate’s death,”

StarTribune (July 11, 2020), available at https://www.startribune.com/read-the-

complaint-letters-filed-after-beltrami-county-jail-inmate-s-death/571728011/ (last

accessed Aug. 31, 2020) (emphasis added).

          17.   Attached hereto as Exhibit 12 is a true and correct copy of a letter of intent

from Secure Data.

          18.   Pursuant to Minn. Stat. § 358.116 and 28 U.S.C. § 1746, I declare under

penalty of perjury under the laws of the State of Minnesota and the United States of

America that the foregoing is true and correct and was executed in Hennepin County on

August 31, 2020.
FURTHER YOUR DECLARANT SAYETH NAUGHT


        NEWMARK STORMS DWORAK LLC

        By: /s/ Jeffrey S. Storms
        Jeffrey S. Storms (#0387240)
        100 South Fifth Street
        Suite 2100
        Minneapolis, MN 55402
        Telephone: 612.455.7050
        Facsimile: 612.455.7051
        jeff@newmarkstorms.com
